Citation Nr: 1728999	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for glaucoma.  The Veteran appeared at a February 2014 videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In April 2014 and April 2016, the Board remanded the claim for additional development of the record.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is provided every possible consideration.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

The report of a November 2016 ophthalmological examination conducted for VA with a February 2017 addendum states that the Veteran was diagnosed with bilateral open angle glaucoma, cystoid macular edema, and pseudophakia.  The examiner concluded that he had no reason to discount the Veteran's contention that he got chemicals and fuel in his eyes on two occasions.  The examiner found that it was possible for glaucoma to be caused by chemical injury to the eyes.  The examiner stated that he had no reason to discount the Veteran and former spouse's contentions that the Veteran had been diagnosed with bilateral glaucoma by his private physician in June 1969.  The examiner stated that he did not believe that the records that he reviewed "contain sufficient documentation to make a definitive judgement that glaucoma was present or not present during the Veteran's time of service" and that it seemed "unlikely to me that the incidents of having gotten chemicals and fuel in his eyes resulted in ocular injury resulting in glaucoma."  The physician made no findings as to whether the claimed bilateral eye disability originated during active service even though it may not have been manifested during active service.

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the November 2016 ophthalmological examination report and the February 2017 addendum indicate that the examiner was unable to determine whether or not the diagnosed bilateral eye disabilities were incurred during active service or are related to inservice chemical eye trauma, the Board finds that further VA ophthalmological evaluation is needed to adequately resolve the issues raised by the appeal.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Clinical documentation dated after July 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of bilateral eye disabilities and the service-connected left ulnar and radial fracture residuals after July 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran including that provided after July 2014.  

3.  Schedule the Veteran for a VA ophthalmological examination to assist in determining the nature and etiology of any bilateral eye disabilities and any relationship of the disabilities to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all eye disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified eye disability had its onset during active service or is related to any incident of service, to include the claimed chemical and fuel-related eye trauma during service?  

4.  Then readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

